DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 7-11 and 20  are objected to because of the following informalities:  
Claim 7, line 2, “one or more of the wheels” should say “one or more of the plurality of wheels”
Claim 8, line 1, “the one or more motors” should say “the at least one motor”
Claim 8, line 2, “on the hub” should say “on a hub”
Claim 8, line 2, “one or more of the wheels” should say “one or more of the plurality of the wheels”
Claim 9, line 3, “the one or more motors” should say “the at least one motor”
Claim 10, line 3, “the one or more motors” should say “the at least one motor”
Claim 10, line 3, “the one or more ports” should say “one of the plurality of ports”
Claim 10, lines 3-4, “at least one of the batteries” should say “the battery”
Claim 10, line 5, “the motor” should say “the at least one motor”
Claim 11, lines 1-2, “the one or more motors” should say “the at least one motor”
Claim 20, line 2, “container is in a collapsed or folded state” should say “container is in the collapsed or folded state”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, 9-11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jong (KR-101961797-B1). 

Regarding claim 1, Jong teaches a vehicle system (smart power electric cart, paragraph [0001] and [0040]) comprising: a chassis (base frame 100, paragraph [0043], fig.4); a plurality of wheels (auxiliary wheels 110 and main wheels 120, fig.1) coupled to the chassis and supporting the chassis for rolling on a surface (fig.1); a riding platform (boarding part 500, fig.1) coupled to the chassis, the riding platform for supporting a user behind the chassis when the riding platform is in a downward pivoted state (fig.1, paragraph [0054]); a linkage (coupling part 510, fig.1 and 7) connecting the riding platform to the chassis, for selective pivotal motion relative to the chassis between an upward pivoted state in which the riding platform is pivoted into a position to allow a user to walk behind the chassis (fig.6 and 7, the coupling part 510 allows the boarding part 500 to pivot up and down).

Regarding claim 5, Jong teaches wherein the plurality of wheels comprises a pair of rear wheels (main wheels 120, fig.1, paragraph [0044]) and one or more front wheels (auxiliary wheels 110, fig.1, paragraph [0044]), wherein the rear wheels have a larger diameter than the front wheels (main wheels 120 are larger than the auxiliary wheels 110 as seen in figure 3, paragraph [0044]).

Regarding claim 6, Jong teaches further comprising a handle (handle portion 420, fig.1, paragraph [0051-0052]) connected to the chassis, for allowing a user to tilt the chassis back to balance on the pair of rear wheels (handle portion 420 can be used to tilt the base frame 100 about the main wheels 120).

Regarding claim 7, Jong teaches further comprising at least one motor coupled to one or more of the wheels (transaxle motor part of the driving unit 130, fig.2, paragraph [0044]), for providing a drive force for moving the vehicle (transaxle motor of the driving unit 130 drives the main wheels 120, fig.2, paragraph [0044]).

Regarding claim 9, Jong teaches further comprising a container (battery mounting part 600, fig.2, paragraphs [0065-0067]) supported on the chassis, the container having one or more ports for receiving a battery or other power source to provide electric power to the one or more motors when received within the one or more ports (battery mounting part 600 has ports to receive batteries 610 as seen in figures 2-3).

Regarding claim 10, Jong teaches further comprising a container (battery mounting part 600, fig.2, paragraphs [0065-0068]) supported on the chassis, the container having a plurality of ports for receiving a battery to provide electric power to the one or more motors when the battery is received within the one or more ports (the battery mounting part 600 has two ports for the two batteries 610 as seen in figures 2-3), at least one of the batteries being accessible and removable from the ports (batteries are removable from the mounting part 600 to be replaced by a charged battery, paragraphs [0065-0067]), while one or more other batteries remain in the one or more ports and are sufficient to drive the motor of the vehicle (a battery 610 can remain in the mounting part 600 while another battery 610 is being removed and still be connected to drive the motors).

Regarding claim 11, Jong teaches further comprising electronics for operating the one or more motors for automated driving of the chassis (driving unit 130 can be controlled by a programmable microcontroller (MCU) and realize control enhancement using an electronic device such as a photo MOS for preventing malfunction, paragraph [0044]).

Regarding claim 13, Jong teaches further comprising one or more sensors (weight sensor 1700, obstacle detecting sensor 1800, paragraphs [0090-0091]) and one or more communication devices (wireless communication unit 1000 and user authentication unit 1100, fig.11, paragraph [0073]) supported by the chassis, for sensing one or more conditions of the vehicle system, a user of the vehicle system or an environment in which the vehicle system is located (obstacle sensor 1800 detects obstacles around the cart, user authentication unit 1100 detects a user and their tag, paragraphs [0073-0074] and [0090-0091]).

Regarding claim 14, Jong teaches further comprising a trailer (bogie 910, fig.10, paragraph [0072]) having a frame or platform (the base of the bogie 910, fig.10) and a plurality of wheels connected to the frame or platform for supporting the frame or platform for rolling on the surface (bogie 910 has a plurality of wheels as seen in figure 10); and a linkage structure for selectively coupling the trailer to the riding platform (bogie coupling portion 900 for coupling the bogie to the boarding part 500, fig.10, paragraph [0072]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jong (KR-101961797-B1) in view of Brilhante (US-20190256119-A1).

Regarding claim 2, Jong teaches the vehicle system of claim 1 and a loading part (200) for supporting goods, but fails to teach further comprising a container supported on the chassis, the container having an interior volume for holding one or more objects. However, Brilhante teaches a container supported on the chassis (container 20, fig.3), the container having an interior volume for holding one or more objects (interior space or cavity 25, fig.5, paragraph [0054]).
Jong and Brilhante are both considered to be analogous to the claimed invention because they are in the same field of delivery carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jong with the teachings of Brilhante and have a container on the chassis. Adding the container (20) of Brilhante on to the loading part (200) of Jong allows for a more secure way to transport goods from one location to another, without worrying about the goods falling off. 
	
Regarding claim 3, Jong in combination with Brilhante, Brilhante teaches wherein the container includes at least one lock (locking mechanism 80, fig.12, paragraph [0067]) that may be selectively locked in a closed state to inhibit access to the interior volume, or unlocked to allow access to the interior volume (locking mechanism locks and unlocks the lid 27 to either prevent or allow access to the interior space 25, fig.12, paragraph [0067]).

Regarding claim 4, Jong in combination with Brilhante, Brilhante teaches wherein the at least one lock is configured to be selectively locked or unlocked in response to a wireless signal (locking mechanism 80 can be an electronically-operated lock which unlocks and locks in response to an electronic key card/fob, fig.12, paragraph [0067]).

Regarding claim 22, Jong teaches the vehicle system of claim 1, but fails to teach further comprising a plurality of containers, each container being a module configured to be selected from the plurality of containers and selectively connected to and disconnected from the chassis.
	However, Brilhante teaches a plurality of containers (multiple of the container 120), each container being a module configured to be selected from the plurality of containers and selectively connected to and disconnected from the chassis (secure package delivery system comprises handle assembly 130 including a securement base member 131 slideably coupled to the container 120, figs.20-23, paragraph [0074-0075]).
Jong and Brilhante are both considered to be analogous to the claimed invention because they are in the same field of delivery carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jong with the teachings of Brilhante and have a container on the chassis. Having multiple containers (120) of Brilhante be quickly attachable and detachable on to the loading part (200) of Jong, as taught by the securement base member (131) of Brilhante allows for a more secure way to transport goods from one location to another, and allow the user to quickly move multiple containers with one cart.

Regarding claim 23, Jong teaches a vehicle system (smart power electric cart, paragraph [0001] and [0040]) comprising: a chassis (base frame 100, paragraph [0043], fig.4); a plurality of wheels (auxiliary wheels 110 and main wheels 120, fig.1) coupled to the chassis and supporting the chassis for rolling on a surface (fig.1); a riding platform (boarding part 500, fig.1) coupled to the chassis, the riding platform for supporting a user behind the chassis (fig.1, paragraph [0054]). Jong fails to teach a plurality of containers, each container being a module configured to be selected from the plurality of containers and selectively connected to and disconnected from the chassis in front of the riding platform.
	However, Brilhante teaches a plurality of containers (multiple of the container 120), each container being a module configured to be selected from the plurality of containers and selectively connected to and disconnected from the chassis in front of the riding platform secure package delivery system comprises handle assembly 130 including a securement base member 131 slideably coupled to the container 120, figs.20-23, paragraph [0074-0075]).
Jong and Brilhante are both considered to be analogous to the claimed invention because they are in the same field of delivery carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jong with the teachings of Brilhante and have a container on the chassis. Having multiple containers (120) of Brilhante be quickly attachable and detachable on to the loading part (200) of Jong, as taught by the securement base member (131) of Brilhante allows for a more secure way to transport goods from one location to another, and allow the user to quickly move multiple containers with one cart.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jong (KR-101961797-B1) in view of Kim (US 20200346679 A1).

Regarding claim 8, Jong teaches the vehicle system of claim 7, but fails to teach wherein the one or more motors comprises at least one hub motor in or on the hub of one or more of the wheels.
	However, teaches at least one hub motor in or on the hub of one or more of the wheels (in-wheel motors 312 in main wheels 310, paragraph [0082], fig.1).
Jong and Kim are both considered to be analogous to the claimed invention because they are in the same field of transport carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jong with the teachings of Kim and have a in-wheel/hub motor. Jong teaches a transaxle motor and a transaxle motor and in-wheel motor as taught by Kim are obvious variants in the art. An in-wheel/hub motor provides a compact driving system without the need for a transmission, drivelines, or axles to transfer power to the wheels, making the cart lighter and have more available space. 

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jong (KR-101961797-B1) in view of Gil (US-20190161190-A1).

Regarding claim 12, Jong teaches the vehicle system of claim, but fails to teach further comprising at least one drone vehicle hub or drone platform on the vehicle, on which one or more drone vehicles may be received or deployed, wherein the vehicle system further comprises one or both of: a container supported on the chassis, the container having an interior volume for holding one or more objects, the container further having the at least one drone vehicle hub or drone platform; or one or more drone vehicles held by the hub or drone platform.
	However, Gil teaches at least one drone vehicle hub or drone platform on the vehicle (UAV support mechanism 400 on delivery vehicle 10, fig.1 and 24, paragraphs [00119-00121]), on which one or more drone vehicles may be received or deployed (UAVs 100 land on support mechanisms 400 for parcel loading, fig.1 and 24, paragraphs [00119-00121]), wherein the vehicle system further comprises one or both of: a container supported on the chassis (parcels 300 rest on the support mechanism 400 since it serves as a parcel loading point, fig.1 and 24, paragraphs [00119-00121]), the container having an interior volume for holding one or more objects (parcels 300 have an inside volume to hold objects), the container further having the at least one drone vehicle hub or drone platform; or one or more drone vehicles held by the hub or drone platform (UAVs 100 carry the parcels 300, fig.1 and 24, paragraphs [00119-00121]).
Jong and Gil are both considered to be analogous to the claimed invention because they are in the same field of delivery vehicles. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jong with the teachings of Gil and drone vehicles to collect containers for delivery. Adding the drone vehicles of Gil to the cart of Jong would allow containers or packages on the cart to be quickly picked up and delivered to their destination quickly. 	

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jong (KR-101961797-B1) in view of Frank (US-20120013093-A1).

Regarding claim 15, Jong teaches the vehicle system of claim 1, but fails to teach further comprising at least one container supported on the frame or platform of the trailer, the at least one container having an interior volume for containing one or more objects.
	However, Frank teaches at least one container supported on the frame or platform of the trailer (container 100 on trailer frame 10, fig.10 and 19, paragraph [0045]), the at least one container having an interior volume for containing one or more objects (volume inside the container 100, fig.10 and 15).
Jong and Frank are both considered to be analogous to the claimed invention because they are in the same field of transport carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jong with the teachings of Frank and have a container on the trailer. Having the container (100) of Frank on the trailer (910) of Jong would provide additional storage for items, allowing the cart of Jong to transport more items at once, making the system more efficient. 	

Regarding claim 16, Jong in combination with Frank, Frank teaches further comprising at least one container lifting system (winch assembly 24, fig.3, paragraph [0039], hydraulic assembly 40 with pivot point 30, paragraph [0040]) supported on the frame or platform of the trailer, for selectively lifting the container off of the frame or platform of the trailer (the hydraulic assembly 40 lifts the trailer upper frame 32 of the trailer 10 which would lift the container 100 when on the trailer, when the upper frame 32 is lifted the container 100 can be removed from the trailer 10 or be placed on the trailer with the help of a winch assembly 24, figs.3 and 5).

Regarding claim 17, Jong in combination with Frank, Frank teaches wherein the at least one container comprises a collapsible container that is selectively collapsible from an expanded state to a collapsed state (container 100 is modular and collapsible, paragraph [0045]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jong (KR-101961797-B1) in view of Wilson (US-20170143571-A1).

Regarding claim 18, Jong teaches the vehicle system of claim 1, but fails to teach further comprising a container supported on the chassis, the container having a cooling system for cooling an interior volume of the container, or a heating system for heating the interior volume of the container.
	However, Wilson teaches a container supported on the chassis (container is the combination of the top door 102 and side doors 106, 108, 110, 112, and rear wall 308 which is all supported by the floor 304, fig.1 and 3), the container having a cooling system for cooling an interior volume of the container, or a heating system for heating the interior volume of the container (the container as described above has a monitoring system 312 which includes an environmental system 608 which has a heat and/or cooling system, paragraph [0060], figs.4 and 6E).
Jong and Wilson are both considered to be analogous to the claimed invention because they are in the same field of transportation carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jong with the teachings of Wilson and have a heating or cooling system within a container. Having a container on the cart of Jong which can have heating or cooling as taught by Wilson will allow the user to transport a wider variety of items, such as groceries or items needing a temperature controlled environment. 

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jong (KR-101961797-B1) in view of Thorpe (US 4346906 A).

Regarding claim 19, Jong teaches the vehicle system of claim 1, but fails to teach further comprising a container supported on the chassis, the container selectively collapsible or foldable from an expanded state to a collapsed or folded state while being supported on the chassis, wherein the container exposes a portion of the chassis when the container is in the collapsed or folded state, and the container covers that portion of the chassis when the container is in the expanded state.
	However, Thorpe teaches a container supported on the chassis (container is the combination of side walls 8, end wall 4, projections 6, rope tensioners 14, and deck 10, fig.1, column 1 line 62- column 2 line 2), the container selectively collapsible or foldable from an expanded state to a collapsed or folded state while being supported on the chassis (expanded state can be seen in figure 1 and the collapsed state can be seen in figure 2), wherein the container exposes a portion of the chassis when the container is in the collapsed or folded state (part of the frame 2 is exposed in the collapsed state as seen in figure 2), and the container covers that portion of the chassis when the container is in the expanded state (container as described above covers the entire frame 2 in the expanded state as seen in fig.1).
Jong and Thorpe are both considered to be analogous to the claimed invention because they are in the same field of transport carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jong with the teachings of Thorpe and have a collapsible container on the chassis. Adding the container of Thorpe on to the cart Jong allows for a more secure way to transport goods from one location to another, without worrying about the goods falling off, and having the container be collapsible makes it easy to have different items on the chassis as well as the container.

Regarding claim 20, Jong in combination with Thorpe, Thorpe teaches wherein the portion of the chassis that is exposed when the container is in a collapsed or folded state provides a support surface for supporting one or more other objects (when the container as described above is in the collapsed state as seen in fig.2 the frame 2 has space to hold other items).

Regarding claim 21, Jong in combination with Thorpe, Thorpe wherein the chassis is configured to nest with one or more other chassis having a similar construction, when the container is in the collapsed or folded state (the frame 2 nests with other carts when the container as described above is collapsed, fig.4).
Jong and Thorpe are both considered to be analogous to the claimed invention because they are in the same field of transport cart. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jong with the teachings of Thorpe and have the frame of Jong be designed to nest. Having carts be nestable as taught by Thorpe allows the cart to be more compact when put into a storage position, allowing more carts to fit in an allotted amount of space. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fruechtenicht (US-11285861-B1) teaches a highly maneuverable steerable riding device for transporting loads. Rowland (US-20210061336-A1) teaches transporting apparatus with riding platform. Cardentey (US-10913479-B1) teaches a motorized stroller accessory for the use to ride on. Wilson (US-20200262496-A1) teaches transport cart with cooling and heating container. Tsuruta (US-20200175471-A1) teaches vehicle and delivery system.Radetzki (US-20190344699-A1) teaches transport trolley for consignments and method for operating the transport trolley. Johnson (US-20180009459-A1) teaches cart pusher with riding platform and carts being nestable. Knepp (US-20150225007-A1) teaches tugger and rider cart assembly with linkages for connecting carts. Arjomand (US-20130033012-A1) teaches convertible cargo container. Reeves (US-20120013089-A1) teaches article carrying scooter. Turner (US-20110193304-A1) teaches combination scooter and messenger bag. Boeckler (US-20110000731-A1) teaches self-propelled pool service cart. Stahlnecker (US-7735587-B1) teaches hand truck driving apparatus. Vandewinckel (US-20050168004-A1) teaches mortar buggy with stake bed assembly. Schreuder (US-20040262871-A1) teaches a motorized personal vehicle. Arling (US-20040129464-A1) teaches a method for attaching a carrier to a balancing transporter. Frees (US-4287966-A) teaches an industrial truck with standing platform and lifting mechanism for lifting containers. Fujii (JP-6376580-B1) teaches drone cart and drone cart unit. Sonoura (JP-2018156576-A) teaches an autonomous mobile device and movement control system. Guo (CN-108382426-A) teaches an intelligent shopping cart with standing plate. Dai (CN-108100059-A) teaches a robot and tortoise pick and place system dragging tortoise car. Kwon (KR-20170122991-A) teaches a power hand cart with folding standing platform. Kim (KR-20160057668-A) teaches intelligent unmanned loading systems and loading method using. DE-202015107017-U1 teaches follower industrial pallet truck with standing platform that hinges up and down. DE-202010016119-U1 teaches motorized cart with folding riding platform for user. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618